Citation Nr: 0535244	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $32,608.73 
awarded pursuant to Chapter 30, Title 38, United States Code, 
for enrollment in an educational institution from November 2, 
1998 through March 8, 2002.




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran's dates of military service are not verified in 
the record.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision of the 
RO's Committee on Waivers and Compromises, which denied the 
veteran's request for a waiver of recovery of an overpayment 
of Chapter 30 educational assistance benefits in the amount 
of $32,608.73, for enrollment in an educational institution 
from November 2, 1998 through March 8, 2002.

In October 2005, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the most recent remand of this case to the RO in October 
2005, the RO was directed to seek objective evidence to 
demonstrate that the veteran himself did not physically 
attend his classes at the Ramon Magsaysay Technological 
University (formerly known as Western Luzon Agricultural 
College), whether individually or as part of the scheme 
scheme, uncovered by a VA compliance survey and 
investigation, whereby veteran students were listed as 
enrolled at the university as full time students solely to 
collect the VA benefits, but they never really attended 
classes.  Otherwise, the RO was directed to obtain any 
documentation to show that the veteran's program of education 
at the university was itself, in some way, fraudulent or 
illegitimate educational program.  

It is the Board's intent that, prior to adjudicating this 
case, additional evidence is secured to demonstrate that the 
veteran himself did not physically attend his classes during 
the period of November 2, 1998 through March 8, 2002, as is 
purported by the VA compliance survey and investigation.  The 
veteran claims that he met all the requirements set by the 
university and did not act in bad faith.  To prove his 
attendance, he submitted copies of various school records 
such as enrollment certificates and tuition receipts.  Thus, 
to address the question of whether the overpayment is 
properly created in this case, evidence is needed relative to 
the veteran's non-involvement or involvement in the 
"scheme" or "arrangement" that was uncovered through the 
VA investigation.  

A preliminary review of the claims folder appears to show 
that the RO did not comply with the October 2005 remand 
dictates.  Upon remand, the RO did not appear to have sought 
the requested additional documentation for inclusion with the 
claims folder, nor did it notate any of its efforts to do so.  
Rather, the RO indicated in a brief notation on VA Form 8 to 
"see yellow tab for information".  In other words, the RO 
merely called attention to a paragraph in a memorandum 
pertaining to the VA compliance survey and investigation, 
which is contained in the file.  Moreover, while confirming 
its prior denial, the RO did not issue the veteran a 
supplemental statement of the case, as directed in the 
Board's remand.  In sum, further development is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should seek to obtain from the 
Manila RO, VA Office of Inspector 
General, or other appropriate office 
objective evidence to demonstrate that 
the veteran himself did not physically 
attend his classes at Ramon Magsaysay 
Technological University (formerly known 
as Western Luzon Agricultural College), 
either on his own or as part of the 
scheme of other veterans who allegedly 
did not attend classes.  Alternatively, 
the RO should seek to obtain any 
documentation to show that the veteran's 
program of education at the 
university/college was itself, in some 
way, fraudulent or an illegitimate 
educational program for VA purposes.  All 
documentation should be associated with 
the claims file. 

2.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  In so doing, the RO should take 
into consideration whether or not the 
creation of the overpayment was proper.  
If the benefits sought are not granted to 
the veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

